RETALIX LTD. 10 Zarhin Street Ra’anana 43000, Israel September 6, 2007 VIA EDGAR AND FACSIMILE Mark Kronforst Accounting Branch Chief Division of Corporation Finance United States Securities and Exchange Commission 100 F Street, N.E., Mail Stop 4561 Washington, D.C. 20549 Re: Retalix Ltd. (the “Company”) Form 20-F for the Fiscal Year Ended December 31, 2006 Filed June 21, 2007 Form 6-K Filed May 21, 2007 File No. 000-29742 Dear Mr. Kronforst: The purpose of this letter is to respond to your letter of August 22, 2007 with respect to the above-captioned filings. For ease of reference, your original comment is followed by our response. From 20-F for the Fiscal Year Ended December 31, 2006 Consolidated Financial Statements Consolidated Statements of Income, page F-5 1. We believe that the classification of revenues related to arrangements to deliver customized software accounted for under SOP 81-1 should be consistent with the inseparability of the software and services imposed by GAAP. Please re-evaluate your compliance with Rule 5-03 of Regulation S-X in light of this guidance. This evaluation should include determining how to classify this revenue (e.g., separate line item) and whether your previous filings are in compliance with Rule 5-03. Response: In response to the Staff’s comment, please be advised that the revenues related to arrangements to deliver customized software are accounted for in accordance with the provisions of SOP 81-1. For this revenue stream, the Company has allocated the revenue between product sales and revenues from services and projects, as follows: United States Securities and Exchange Commission Page 2 September 6, 2007 Year ended December 31, 2006 2005 2004 (U.S. Dollars – in thousands, except %) A.Total revenues as reported: Product sales 73,195 91,692 77,494 Services and projects 130,549 95,679 45,460 Total revenues 203,744 187,371 122,954 B.Revenues from bundled transactions: 5,627 4,549 255 Amounts recorded within product sales 1,565 1,729 209 Amounts recorded within services and projects 4,062 2,820 46 Total 5,627 4,549 255 C.Percentage of the relevant revenue line-item: Amounts recorded within product sales 2.1% 1.9% 0.3% Amounts recorded within services andProjects 3.1% 2.9% 0.1% The Company recognizes the Staff’s comments with regard to GAAP and Regulation S-X, but respectfully submits that the amounts are immaterial to the Company’s consolidated financial results and thus do not warrant presentation as a separate line item. Furthermore, the Company’s current classification does not materially affect the revenue amount or the gross profit of either of these revenue classifications. The Company will continue to monitor such transactions and at the point when the amounts become more significant, the Company will separately disclose the revenues and cost of sales recognized for these transactions. We acknowledge the following: · We are responsible for the adequacy and accuracy of the disclosure in our filings with the U.S. Securities and Exchange Commission; · Staff comments or changes to disclosure in response to Staff comments do not foreclose the Securities and Exchange Commission from taking any action with respect to any of our filings; and United States Securities and Exchange Commission Page 2 September 6, 2007 · We may not assert Staff comments as a defense in any proceeding initiated by the Securities and Exchange Commission or any person under the federal securities laws of the United States. We appreciate your comments and welcome the opportunity to discuss with you our response provided above. Please call me at 972-(9) 776-6677 or our attorneys, Mr. Howard E. Berkenblit, Esq. at (617) 338-2979 or Yair Estline, Esq. at (212) 660 5001, if you have any questions or require additional information. Respectfully, RETALIX LTD. _/s/ Daniel Moshaioff By: Daniel Moshaioff Title: Chief Financial Officer cc:Howard E. Berkenblit, Esq. Yair Estline, Esq.
